DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 1/26/2021 with respect to 35 USC §112(f) invocation of claims 1, 7 have been fully considered and are persuasive.  Applicant has amended claim limitations to cite specific structural elements. The 35 USC §112(f) invocation of claims 1, 7 has been withdrawn. 

Applicant’s arguments, see page 7-9, filed 1/26/2021 with respect to 35 USC §103 rejection of claims 1-12 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments were directed towards the claims as amended. Applicant has amended claims and argues previously cited references do disclose amended claim language. Applicant amended claims to recite  a display controller that controls the display to show a position of the object on the display based on the position information about the object and the position information about the scope and to show at least one ripple at the position of the object on the display, with a number of the at least one ripple corresponding to a distance from the scope to the position of the object, and the controller increasing the number of the at least one ripple as the scope becomes closer to object. Applicant points to figure 3 and paragraph [0027] of specifications to show support for amended claim limitations including element C (ripples) increasing as scope becomes closer to object 106 as shown in figure 3. Applicant argues amended claim language is not taught by previously cited Moore and argues Moore describes a system for guiding people to their destination using sound and vibration. Applicant also argues Beckwith fails to cure the deficiencies of Moore. In response examiner points to newly cited Takemori which discloses using radar unit to location moving and still 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2,5-8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 20160078278  A1) in view of Beckwith et al (US 20140354684 A1) and Takemori et al (US 20180090007 A1). 

Regarding claim 1, Moore discloses an object search system ([0032] The wearable eyeglasses for providing social and environmental awareness) comprising: 
a radar which detects position information about an object ([0034], The device can then use this information to better determine social and environmental elements around the user); 
([0032], eyeglasses), and including a display which shows an augmented reality space on a real space ([0071], the display 135 may be capable of displaying visual data from the camera), wherein 
a transmitter which transmits the position information about the object to the scope ([0054], These cameras 121 may capture additional image data to be used at a later time, such as by filling in data correlating to a physical layout of an area, viewing a map to one side of the user), and 
the scope includes


a display controller which controls the display to show a position of the object on the display based on the position information about the object and the position information about the scope ([0101], The eyeglasses 100 can then determine the location of the object, place, person, etc. and provide navigation directions to the user.) and


Beckwith discloses radar which detects position information about an object ([0034], sensor data can be obtained utilizing a time-of-flight camera, or range imaging camera system, that resolves distance based on the known speed of light, measuring the time-of-flight of a light signal between the camera and the subject for points of the image)
([0030], Processing component 110 can receive attribute information associated with a pedestrian from attribute extraction component 106 for processing),
a position sensor which detects position information about the scope ([0032], Output component 112 is capable of receiving input from the processing component 110 and can provide an audio, visual or other output 114 for communicating an indicator in response)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify eyeglasses of Moore to include a radar which detects position information about an object, a wireless receiver which receives the position information about the object transmitted from the detection device, a position sensor which detects position information about the object search device as described by Beckwith

 The motivation for doing so would have been to for providing real-time safety information to a driver associated with the social and/or behavioral states of road users by detecting the presence of pedestrians and other road users in the vicinity of the vehicle (Beckwith, [0003]).

Takemori discloses a radar which detects position information about an object ([0028], a radar unit, [0030], The radar unit 93 receives, via a reception antenna, millimeter waves reflected on a moving object, a still object, and the like located in the traveling direction CD)
to show at least one ripple at the position of the object on the display ([0040], Notification about the notification target B by the display system 10 is issued as a notification image 60 displayed as a virtual image by the HUD device,  the notification image 60 includes a ripple image 61 projected on the far display area), with a number of the at least one ripple corresponding to a distance from the scope to ([0041], the ripple image 61 is an image extending in the moving direction MD of the notification target B from a position AP of the notification target B along the road surface), and the controller increasing the number of the at least one ripple as the scope becomes closer to object ([0042] Each of the arc image parts 62 is curved in an elliptic arc shape surrounding the notification target B., The curvature of each of the arc image parts 62 increases in the direction from both ends 64 of the corresponding arc image part 62 toward the virtual line VL).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify eyeglasses of Moore to include  radar which detects position information about an object to show at least one ripple at the position of the object on the display, with a number of the at least one ripple corresponding to a distance from the scope to the position of the object, and the controller increasing the number of the at least one ripple as the scope becomes closer to object as described by Takemori.


The motivation for doing so would have been to indicate a current position of a notification target such as an obstacle (Takemori, [0003]).

Moore, Beckwith and Takemori are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Moore, Beckwith and Takemori to obtain the invention as specified in claim 1.



Moore, Beckwith and Takemori are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Moore, Beckwith and Takemori to obtain the invention as specified in claim 1.

Regarding claim 2, Moore is silent to wherein the controller controls the display to show, a straight line indicating the position of the object such that the straight line extends from an upper side of a field of view of the display to the position of the object shown on the display.

Takemori discloses wherein the controller controls the display to show, a straight line indicating the position of the object such that the straight line extends from an upper side of a field of view of the display to the position of the object shown on the display ([0042], The curvature of each of the arc image parts 62 increases in the direction from both ends 64 of the corresponding arc image part 62 toward the virtual line VL)

Regarding claim 5, Moore discloses wherein the controller controls the display to show, an arrow indicating a direction toward the position of the object ([0137], 2-D image represented by the first visual data 306 moving right thereafter in the direction 314).

([0034] The on board stereo camera of the device (when included) provides useful depth and distance information to the device).

Regarding claim 7, Moore discloses a scope to be worn by a user ([0032] The wearable eyeglasses for providing social and environmental awareness), and including 
a display which shows an augmented reality space on a real space ([0071], the display 135 may be capable of displaying visual data from the camera),, comprising: 


a controller which controls the display to show a position of the object on the display based on the position information about the object and the position information about the scope  ([0101], The eyeglasses 100 can then determine the location of the object, place, person, etc. and provide navigation directions to the user.)


Beckwith discloses a wireless receiver which acquires position information about an object to be searched for ([0030], Processing component 110 can receive attribute information associated with a pedestrian from attribute extraction component 106 for processing);
([0032], Output component 112 is capable of receiving input from the processing component 110 and can provide an audio, visual or other output 114 for communicating an indicator in response)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify eyeglasses of Moore to includes  a wireless receiver which acquires position information about an object to be searched for, a position sensor which detects position information about the scope as described by Beckwith

 The motivation for doing so would have been to for providing real-time safety information to a driver associated with the social and/or behavioral states of road users by detecting the presence of pedestrians and other road users in the vicinity of the vehicle (Beckwith, [0003]).



Takemori discloses to show at least one ripple at the position of the object on the display ([0040], Notification about the notification target B by the display system 10 is issued as a notification image 60 displayed as a virtual image by the HUD device,  the notification image 60 includes a ripple image 61 projected on the far display area), with a number of the at least one ripple corresponding to a distance from the scope to the position of the object ([0041], the ripple image 61 is an image extending in the moving direction MD of the notification target B from a position AP of the notification target B along the road surface), and the controller increasing the number of the at least one ripple as the scope becomes closer to object ([0042] Each of the arc image parts 62 is curved in an elliptic arc shape surrounding the notification target B., The curvature of each of the arc image parts 62 increases in the direction from both ends 64 of the corresponding arc image part 62 toward the virtual line VL).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify eyeglasses of Moore to include to show at least one ripple at the position of the object on the display, with a number of the at least one ripple corresponding to a distance from the scope to the position of the object, and the controller increasing the number of the at least one ripple as the scope becomes closer to object as described by Takemori.


The motivation for doing so would have been to indicate a current position of a notification target such as an obstacle (Takemori, [0003]).

Moore, Beckwith and Takemori are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Moore, Beckwith and Takemori to obtain the invention as specified in claim 7.

Regarding claim 8, Moore discloses wherein the controller controls the display to show, a straight line indicating the position of the object such that the straight line extends to the position of the object shown on the display ([0210], Multimode feedback is provided to the user to guide the user on the path. This feedback is also provided to guide the user towards the desired destination/object and is presented via a combination of speech, vibration, mechanical feedback, electrical stimulation, display, etc)

Regarding claim 11, Moore discloses wherein the controller controls the display to show, an arrow indicating a direction toward the position of the object ([0137], 2-D image represented by the first visual data 306 moving right thereafter in the direction 314).

Regarding claim 12, Moore discloses an object search method ([0032] The wearable eyeglasses for providing social and environmental awareness) comprising: 

detecting position information about a scope to be worn by a user [0054], These cameras 121 may capture additional image data to be used at a later time, such as by filling in data correlating to a physical layout of an area, viewing a map to one side of the user), and that includes a display which shows an augmented reality space on a real space ([0071], the display 135 may be capable of displaying visual data from the camera),; and 
displaying a position of the object of the display based on the position information about the object and the position information about the scope, the position information about the object in the augmented reality space based on the position information about the object and the position information about the scope ([0101], The eyeglasses 100 can then determine the location of the object, place, person, etc. and provide navigation directions to the user.)
displayinq at least one ripple at the position of the object on the display, with a number of the at least one ripple corresponding to a distance from the scope to the position of the object; and increasing the number of the at least one ripple displayed at the position of the object on the display as the scope becomes closer to object.

Beckwith discloses acquiring position information about an object ([0030], Processing component 110 can receive attribute information associated with a pedestrian from attribute extraction component 106 for processing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify eyeglasses of Moore to include a acquiring position information about an object as described by Beckwith

 The motivation for doing so would have been to for providing real-time safety information to a driver associated with the social and/or behavioral states of road users by detecting the presence of pedestrians and other road users in the vicinity of the vehicle (Beckwith, [0003]).


Takemori discloses displayinq at least one ripple at the position of the object on the display  ([0040], Notification about the notification target B by the display system 10 is issued as a notification image 60 displayed as a virtual image by the HUD device,  the notification image 60 includes a ripple image 61 projected on the far display area), with a number of the at least one ripple corresponding to a distance from the scope to the position of the object ([0041], the ripple image 61 is an image extending in the moving direction MD of the notification target B from a position AP of the notification target B along the road surface); and increasing the number of the at least one ripple displayed at the position of the object on the display as the scope becomes closer to object ([0042] Each of the arc image parts 62 is curved in an elliptic arc shape surrounding the notification target B., The curvature of each of the arc image parts 62 increases in the direction from both ends 64 of the corresponding arc image part 62 toward the virtual line VL)..

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify eyeglasses of Moore to include  displayinq at least one ripple at the position of the object on the display, with a number of the at least one ripple corresponding to a distance from the scope to the position of the object; and increasing the number of the at least one ripple displayed at the position of the object on the display as the scope becomes closer to object as described by Takemori.

The motivation for doing so would have been to indicate a current position of a notification target such as an obstacle (Takemori, [0003]).

Moore, Beckwith and Takemori are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Moore, Beckwith and Takemori to obtain the invention as specified in claim 12.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2618